Citation Nr: 1628612	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylolisthesis and degenerative disc disease.

2.  Entitlement to an initial compensable rating for bilateral pes planus.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 until his retirement in August 2008, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War.  He is the recipient of numerous awards and decorations, to include a Navy Unit Commendation Medal, two Meritorious Unit Citations, a Southwest Asia Service Medal with Bronze Star, a Global War on Terrorism Expeditionary Medal, a Global War on Terrorism Service Medal, and a Kuwait Liberation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for lumbar spondylolisthesis and degenerative disc disease with a rating of 10 percent effective September 1, 2008, and service connection for bilateral pes planus with a noncompensable rating effective September 1, 2008; and denied service connection for residuals of a left ankle sprain and left knee pain.  

In April 2016, the Veteran and his significant other testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran submitted additional medical evidence in support of his claims along with a waiver of review by the Agency of Original Jurisdiction (AOJ) of that evidence.  38 C.F.R. § 201304(c) (2015).  The record also contains medical evidence submitted after the June 2015 supplemental statement of the case, and during the hearing the Veteran waived review by the AOJ of that evidence as well.  Id.  Therefore, the Board may properly consider such newly received evidence.  However, while the Veteran submitted additional evidence in May 2016, he did not waive AOJ consideration of it.  As the Board herein dismisses his claim for a left knee disorder and grants service connection for a left ankle disorder, and remands the remaining claims for additional development, there is no prejudice to him in the Board proceeding with such actions at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for left knee and ankle disorders are addressed in the decision below.  The initial rating claims are addressed in the REMAND portion of this decision and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, the Veteran withdrew, on the recording during his April 11, 2016 Board hearing and in correspondence dated April 12, 2016, his appeal for service connection for a left knee disorder.

2.  Resolving all doubt in his favor, the Veteran's grade IV chondromalacia of distal left intermediate cuneiform and remote avulsion of the left anterior talofibular ligament distal fibula is related to his military service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for grade IV chondromalacia of distal left intermediate cuneiform and remote avulsion of the left anterior talofibular ligament distal fibula have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During his April 11, 2016, Board hearing, the Veteran testified that he wished to withdraw his appeal for service connection for a left knee disorder (see Board Hearing Transcript, p. 2), and the following day (April 12, 2016), he withdrew the appeal in writing.  There consequently remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105.

II.  Service Connection Claim

As the Board's decision to grant service connection for grade IV chondromalacia of distal left intermediate cuneiform and remote avulsion of the left anterior talofibular ligament distal fibula herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, in January 2006, he reported that his left ankle continued to pop after spraining it.  In May 2008, he indicated that he tripped on the flight deck and had left lateral foot pain.  A June 2008 record notes reports of bilateral ankle pain with the left ankle being worse.

At the December 2008 VA examination, the Veteran reported a history of lateral foot pain since 2007 with constant pain in the ankle.  In this regard, he indicated that he injured his left ankle after catching his foot under an arresting gear aboard the flight deck of an aircraft carrier.  Following a physical examination, the examiner found that, for the claimed condition pertaining to the left foot, there was no diagnosis rendered as there was no pathology on examination.

However, subsequent treatment records continue to reflect the Veteran's complaints of left ankle symptomatology.  Specifically, in April 2010, the Veteran reported chronic left ankle pain after a severe sprain four years previously.  Examination revealed that the ankle popped when moved and crepitus was felt.  However, X-rays were within normal limits and a diagnosis of musculoskeletal pain was shown.  

At his April 2016 Board hearing, the Veteran described his in-service injury to the left ankle and testified to a continuity of symptomatology.  He further indicated that he had an upcoming MRI scheduled so as to determine the nature of his left ankle disorder.  A subsequent April 2016 record reflects that the Veteran's complaints of left lateral ankle/foot pain, with intermittent swelling, were more likely than not to have occurred during an incident where the Veteran's foot remained planted and his body accelerated forward during his military service.  It was noted that an MRI was performed, but the results were unknown.  The assessment included complaints of left ankle and foot pain consistent with peroneal tendon pathology.  A May 2016 MRI report reveals an impression of soft tissue edema at the dorsal fifth TMT and MTP joints without tendon or intrinsic joint abnormality, grade IV chondromalacia around the distal left intermediate cuneiform, and remote avulsion of the left anterior talofibular ligament distal fibula. 

Upon a review of the MRI, the Veteran's physician diagnosed grade IV chondromalacia of distal left intermediate cuneiform and remote avulsion of the left anterior talofibular ligament distal fibula.  She further indicated that she had reviewed the Veteran's medical records, which included complaints of left ankle/foot pain dating back to 2008, and found that such supported that the Veteran's symptoms were related to an injury while he was aboard ship.  Specifically, she opined that it was at least as likely as not that the injury to the left ankle that the Veteran had while on ship is related to his current disability. 

There is no medical opinion to the contrary.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that his grade IV chondromalacia of distal left intermediate cuneiform and remote avulsion of the left anterior talofibular ligament distal fibula is related to his military service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

The appeal pertaining to the issue of entitlement to service connection for a left knee disorder is dismissed.

Service connection for grade IV chondromalacia of distal left intermediate cuneiform and remote avulsion of the left anterior talofibular ligament distal fibula is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to such claims, during his April 2016 Board hearing, the Veteran testified that his service-connected back and flat feet disabilities had increased in severity since his last VA examination was conducted in December 2008.  He specifically testified that his back (which was described by the December 2008 examiner as non-painful) is stiff and sore, and that he wears a lumbar brace and uses a TENs unit.  See, e.g., Transcript, p. 9-15.  See also April 2010 private medical record, advising of "chronic low back pain that has begun to increase over past 3-4 weeks"; private physical therapy records dated in October 2010, which confirm use of TENs unit; and post-service treatment records dated in March 2016, advising of achy pain in lower back "worse over the past few years."  The Veteran also testified that his bilateral pes planus, which was asymptomatic during the 2008 examination, is now quite painful and requires arch supports/shoe inserts.  See, e.g., Transcript, pp. 22-23.  

Therefore, as there is an indication that the Veteran's service-connected lumbar spine and bilateral pes planus disabilities may have worsened since his VA examination in December 2008, a new examination is necessary.  38 C.F.R. 
§ 3.327(a); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Furthermore, while on remand, updated treatment records should be obtained.  In this regard, the record reflects that the Veteran receives treatment through the VA facilities in Hampton, Virginia; private facilities at Patient First, Southeastern Physical Therapy, and Best Life Physical; and with Tricare at the Naval Medical Center Portsmouth and Naval Air Station Oceana Dam Neck Annex.  Therefore, the Veteran should be provided with an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding treatment records relevant to his bilateral pes plans and back disability, to include those from Patient First, Southeastern Physical Therapy, Best Life Physical, the Naval Medical Center Portsmouth, and Naval Air Station Oceana Dam Neck Annex .  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from September 2011 to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral pes planus and back disability.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner should also discuss the Veteran's symptoms with the Veteran, and document said in the examination report.  

All indicated tests, including range of motion, x-rays, and MRI testing, should be done; and all test findings must be reported in detail.  The examiner is specifically requested to report as follows:

For the back:

a) Provide range of motion findings, in degrees, for the Veteran's lumbar spine. 

b) State whether there is any objective evidence of pain on range of motion of the lumbar spine; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c) State whether there is any incoordination, weakened movement and excess fatigability on use of the lumbar spine; and, if possible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost.

d) State whether there would be additional limits on functional ability after repeated use of the lumbar spine; and during flare-ups (if the Veteran describes flare-ups).  Any additional functional loss should be expressed, in degrees, of the additional limitation of motion in the affected plane or planes.

e) Record the results of range of motion testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

f) Describe the orthopedic manifestations associated with the service-connected lumbar spondylolisthesis and degenerative disc disease, including the presence or absence of muscle spasm; guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; need for assistive device, etc.

g) Ascertain whether the Veteran has incapacitating episodes of intervertebral disc syndrome and describe the frequency of such episodes.  
NOTE: An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

h) Describe the nature and severity of all neurological manifestations, including radiculopathy, erectile dysfunction, and bowel and/or bladder problems, associated with the service-connected lumbar degenerative disc disease.

For the bilateral feet:

State whether the Veteran's service-connected pes planus is manifested by any of the following:
* weight-bearing line over or medial to great toe, 
* inward bowing of the tendo Achillis, 
* pain on manipulation and use of the feet; 
* objective evidence of marked deformity (pronation, abduction, etc.);
* accentuated pain on manipulation and use; 
* indication of swelling on use;
* characteristic callosities; 
* marked pronation;
* extreme tenderness of plantar surfaces of the feet; marked inward displacement;
* severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances

Discuss the impact the Veteran's service-connected lumbar spine and pes planus disabilities on his activities of daily living, to include his employment.

A rationale for all opinions must be provided.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the June 2015 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


